Exhibit INCORPORATED UNDER THE LAWS OF THE STATE OF MARYLAND NUMBERSHARES OLD LINE BANCSHARES, INC. a Maryland corporation THIS CERTIFIESthat is the registered holder of shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A, $0.01 par value per share, transferable only on thebooks of the Corporation by the holder hereof in person or by Attorney upon surrender of this Certificate properly endorsed. IN WITNESS WHEREOF, the said Corporation has caused this Certificate to be signed by its dulyauthorizedofficers and itsCorporate Seal to be hereunto affixed this day of A.D. . SecretaryPresident REVERSE SIDE The securities represented by this stock certificate have not been registered under the Securities Act of 1933 (the "Act") or applicable state securities laws (the "State Acts") and shall not be sold, pledged, hypothecated, donated, or otherwise transferred (whether or not for consideration) by the holder except upon the issuance to the Issuer of a favorable opinion of its counsel and/or the submission to the Issuer of such other evidence as may be satisfactory to counsel for the Issuer, to the effect that any such transfer shall not be in violation of the Act and the State Acts. For value received,hereby sell, assign and transfer unto Shares represented by the within Certificate,anddohereby irrevocably constitute andappoint Attorney to transfer the said Shares on the books of the within named Corporation with full power of substitution in the premises. Dated In the presence of NOTICE: THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE, IN EVERY PARTICULAR, WITHOUTALTERATION ORENLARGEMENT, OR ANY CHANGE WHATEVER.
